
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1145
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To implement a National Water Research and
		  Development Initiative, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Water Research and
			 Development Initiative Act of 2009.
		2.National Water
			 Research and Development Initiative
			(a)Initiative and
			 PurposeThe President shall
			 implement a National Water Research and Development Initiative (in this Act
			 referred to as the Initiative). The purpose of the Initiative is
			 to improve the Federal Government’s role in designing and implementing Federal
			 water research, development, demonstration, data collection and dissemination,
			 education, and technology transfer activities to address changes in water use,
			 quality, supply, and demand in the United States, including providing
			 additional support to increase water supply through greater efficiency,
			 conservation, and measures to abate water quality impairment.
			(b)Interagency
			 Committee
				(1)In
			 generalNot later than 3
			 months after the date of enactment of this Act, the President shall establish,
			 or designate, an interagency committee to implement the Initiative
			 under subsection (a). The Office of Science and
			 Technology Policy shall chair the interagency committee.
				(2)CompositionThe
			 interagency committee shall include a representative from each agency that
			 conducts research related to water or has authority over resources that affect
			 water supply and water quality, as well as a representative from the Office of
			 Management and Budget.
				(3)Functions of the
			 Interagency CommitteeThe interagency committee shall—
					(A)develop a National
			 Water Research and Assessment Plan (in this Act referred to as the
			 plan) in accordance with
			 subsection (c) and in coordination with
			 State, local, and tribal governments;
					(B)coordinate all Federal research,
			 development, demonstration, data collection and dissemination, education, and
			 technology transfer activities pertaining to water;
					(C)encourage cooperation among Federal
			 agencies and State, local, and tribal governments with respect to water-related
			 research, development, and technological innovation activities to avoid
			 duplication of effort and to ensure optimal use of resources and
			 expertise;
					(D)facilitate technology transfer,
			 communication, and opportunities for information exchange with institutions of
			 higher education, non-governmental organizations, State and local governments,
			 tribal governments, industry, water resources managers, commercial end users,
			 and other members of the stakeholder community through the office established
			 in
			 paragraph (4);
					(E)provide guidance on outreach to minority
			 serving institutions that are eligible institutions under section 371(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1067q(a)) to encourage
			 such institutions to apply for funding opportunities specified in the
			 plan;
					(F)provide guidance on outreach to
			 institutions of higher education (as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)) that are located
			 in an area affected by drought and encourage such institutions to apply for
			 funding opportunities specified in the plan;
					(G)encourage cooperation between Federal
			 agencies, State and local governments, and tribal governments to develop
			 standard methods for collecting, managing, and disseminating data on water;
					(H)not later than 1 year after the date of
			 enactment of this Act and every 3 years thereafter—
						(i)identify from each
			 agency described in paragraph (2) the statutory or regulatory barriers
			 preventing the use of any technology, technique, data collection method, or
			 model that would contribute to greater availability of water resources in the
			 United States through enhanced efficiency and conservation; and
						(ii)submit a report
			 of the findings from clause (i) to Congress; and
						(I)assess the role of Federal water research
			 funding in helping to develop the next generation of scientists and engineers
			 at institutions of higher education.
					(4)National Water
			 Initiative Coordination Office
					(A)In
			 GeneralNot later than 3
			 months after the date of enactment of this Act, the President shall establish a
			 National Water Initiative Coordination Office (in this Act referred to as the
			 Office), with full-time staff, to—
						(i)provide technical
			 and administrative support to the interagency committee;
						(ii)serve as a point of contact on Federal
			 water activities for government agencies, organizations, academia, industry,
			 professional societies, public-private collaborations, commercial end users,
			 and others to exchange technical and programmatic information; and
						(iii)communicate with the public, including
			 through a publicly accessible website, on the findings and recommendations of
			 the interagency committee based on the activities conducted pursuant to the
			 Initiative.
						(B)FundingThe
			 operation of the Office shall be supported by funds contributed from each
			 agency represented on the interagency committee.
					(c)National Water
			 Research and Assessment Plan
				(1)Plan
			 DevelopmentThe plan required
			 under
			 subsection (b)(3)(A) shall establish
			 the priorities for Federal water research, including federally funded research,
			 and assessment for the 4-year period beginning in the year in which the plan is
			 submitted to Congress. In the development of the plan, the interagency
			 committee shall consider and utilize recommendations and information from
			 State, local, and tribal governments and contained in reports that have
			 addressed water research needs, including the 2007 report issued by the
			 Subcommittee on Water Availability and Quality (SWAQ) of the National Science
			 and Technology Council’s Committee on Environment and Natural Resources and
			 recommendations of the National Academy of Sciences.
				(2)Specific
			 RequirementsThe plan shall—
					(A)identify each
			 current program and activity of each Federal agency related to the
			 Initiative;
					(B)identify funding
			 levels for the previous fiscal year for each program and, if applicable, each
			 activity identified in
			 subparagraph (A);
					(C)set forth a
			 strategy and a timeline to achieve the outcomes described in
			 subsection (d) and shall describe—
						(i)each
			 activity required of each agency responsible for contributing to each such
			 outcome;
						(ii)the
			 funding levels necessary to achieve each such outcome; and
						(iii)the distribution
			 of funds between each agency based on such agency’s role in carrying out such
			 activity;
						(D)be subject to a 90-day public comment
			 period as noticed on the Office’s website and shall address suggestions
			 received and incorporate public input received, as appropriate; and
					(E)be submitted to Congress not later than 1
			 year after the date of enactment of this Act and revised and resubmitted every
			 4 years thereafter.
					(d)Water Research
			 Outcomes and AssessmentsThe plan shall outline and direct
			 agencies under the interagency committee to work to achieve the following
			 outcomes:
				(1)Implementation of a National Water Census,
			 which shall include the collection of data on national water resources to
			 create a comprehensive database that includes information about the quantity,
			 availability, and quality of ground water and surface water resources.
				(2)Development of a new generation of water
			 monitoring techniques and technologies, including techniques and technologies
			 that provide publicly generated data useful to water managers.
				(3)Development of
			 technologies for enhancing reliable water supply, water reuse, and pollution
			 prevention.
				(4)Development of innovative technologies and
			 tools to enhance water quality, including advanced water treatment and water
			 purification technologies.
				(5)Development of innovative technologies and
			 tools to enhance water-use efficiency and tools to encourage public acceptance
			 of such technologies and tools.
				(6)Development of tools and processes to
			 facilitate resolution of conflicts over water resources.
				(7)Development of information technology
			 systems to enhance water quality and supply.
				(8)Improvement of
			 understanding of water-related ecosystem services and ecosystem needs for
			 water.
				(9)Improvement of hydrologic prediction models
			 and their applications, including spatial and temporal variation in natural
			 supply, watershed hydrology, human and ecological demand, and
			 infrastructure.
				(10)Analyses of the energy required to provide
			 reliable water supplies and the water required to provide reliable energy
			 supplies throughout the United States, including analyses of the amount,
			 proximity, and type of water required for the production of alternative and
			 renewable energy resources.
				(11)Analyses of the social, behavioral, and
			 economic barriers to sustainable use of water resources in the United
			 States.
				(12)Assessment of national water availability
			 and use.
				(13)Regional assessments of the status of water
			 supplies and evaluation of potential changes in such status due to changes in
			 land use, population size and distribution, and economic activity.
				(14)Assessment of water quality, availability,
			 and use in rural areas, including—
					(A)maintaining water
			 quality and enhancing energy efficiency of water treatment and delivery through
			 the use of technologies or practices developed to address rural communities;
			 and
					(B)developing data
			 and information to support water planning and conservation.
					(15)Development of
			 resources to investigate the effects of invasive species on water
			 supplies.
				(16)Development of technologies and practices
			 to treat eutrophic water bodies, including rivers, estuaries, and coastal
			 waters.
				(17)Development of tools to assist local water
			 resource managers in anticipating changing water availability and use patterns
			 in the preparation of a strategic plan for sustainable future
			 operations.
				(18)Development of a program to offer technical
			 and planning assistance to States, localities, and regions that use or are
			 planning to use land conservation as a method to protect water quality, as well
			 as an analysis of the impact of land conservation on watershed
			 hydrology.
				(19)Improvement of
			 understanding of the impacts from chemical impairments, including contaminants
			 of emerging concern, such as endocrine disrupting compounds, pharmaceuticals,
			 and personal care products, on water supply and quality.
				(20)Analyses of the
			 Nation’s water research facilities and identification of whether a need exists
			 for additional facilities.
				(21)Assessment of potential water storage
			 projects that would enhance water supply, water planning, and other beneficial
			 uses.
				(22)Improvement of understanding of
			 water-intensive sectors of the economy and industrial needs for water.
				(23)Improvement of understanding of competing
			 water supply uses and how different uses interact with and impact each
			 other.
				(24)Projection of long-term ice cover and water
			 level outlook for major water bodies in the United States, including the Great
			 Lakes, the potential impacts of the results of such projections on
			 infrastructure, and resource management options based on such
			 projections.
				(25)Assessment of the impacts of natural
			 disasters, including floods, hurricanes, and tornadoes, on water
			 resources.
				(e)Advisory
			 CommitteeThe President shall
			 establish, or designate, an advisory committee to advise the interagency
			 committee established under subsection (b).
			3.Budget
			 Coordination
			(a)In
			 GeneralThe President shall provide guidance to each Federal
			 agency participating in the Initiative with respect to the preparation of
			 requests for appropriations for activities related to the plan.
			(b)Consideration in
			 the President’s BudgetThe President shall submit, at the time of
			 the President’s annual budget request to Congress, a description of those items
			 in each agency’s budget which are elements of the plan or help to achieve the
			 outcomes of the plan.
			(c)EvaluationNot later than 30 days after the submission
			 of the President’s annual budget request to Congress, the Director of the
			 Office of Science and Technology Policy shall write a letter to Congress
			 evaluating the budget as it relates to Federal water research and the success
			 of the interagency committee in meeting the outcomes listed in section
			 2(d).
			4.Coordination
			(a)In
			 generalThe interagency
			 committee shall coordinate the activities of the Initiative with the United
			 States Global Change Research Program.
			(b)Sense of
			 CongressIt is the sense of
			 Congress that the interagency committee should collaborate with public
			 institutions of higher education whenever possible.
			5.Annual
			 reportConcurrent with the
			 annual submission of the President’s budget to Congress, the President shall
			 submit to Congress a report that describes the activities and results of the
			 Initiative during the previous fiscal year and outlines the objectives for the
			 next fiscal year. The report shall include detailed information on all programs
			 and activities involved in the Initiative, including an analysis of progress
			 towards achieving the outcomes listed in
			 section 2(d) and the indicators used to measure such
			 progress.
		6.National water
			 pilot testing facility feasibility study and report
			(a)Study
				(1)RequirementThe
			 Comptroller General of the United States shall complete a study examining the
			 feasibility and practicality of creating a national water pilot testing
			 facility.
				(2)ContentsThe
			 study shall—
					(A)examine Federal
			 programs and facilities that currently engage in some form of water technology
			 testing;
					(B)evaluate the
			 practicality and identify the potential costs of establishing a national water
			 pilot testing facility; and
					(C)examine the
			 efforts of Federal agencies to establish testing facilities related to other
			 technologies, including wind and solar, and the lessons learned from
			 implementing these programs.
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General shall transmit to Congress a report on the key findings of the study
			 conducted under subsection (a).
			7.DOE Water Technologies
			 for Increased Energy Efficiency ActivitiesSection 452(c)(2) of the Energy Independence
			 and Security Act of 2007 (Public Law 110–140;
			 42 U.S.C.
			 17111) is amended—
			(1)in subparagraph
			 (C), by striking and after the semicolon;
			(2)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
			 and
			(3)by inserting after
			 subparagraph (C) the following:
				
					(D)research to develop water efficient
				technologies that increase energy efficiency, including utilization of impaired
				water sources in
				production;
					.
			8.Wastewater and
			 Stormwater Reuse Technology Demonstration Program
			(a)In
			 generalIn consultation with
			 the interagency committee, the Assistant Administrator for Research and
			 Development at the Environmental Protection Agency shall establish a wastewater
			 and stormwater reuse and recycling technology demonstration program, consistent
			 with section 2(d)(3).
			(b)ActivitiesUnder
			 the program established in subsection (a), the Assistant Administrator shall
			 develop and fund projects to demonstrate, evaluate, and test the techniques and
			 technologies to reuse and recycle stormwater and wastewater at the building,
			 site, neighborhood, and watershed scales for urban, industrial, agricultural,
			 environmental, and recreational uses as well as to augment potable water
			 supplies.
			9.Water resource
			 research institutes
			(a)Support;
			 coordinated planSection
			 104(b) of the Water Resources Research Act of 1984 (42 U.S.C. 10303)
			 is amended—
				(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
				(3)by inserting after
			 paragraph (2) the following:
					
						(3)support the goals of the National Water
				Research and Development Initiative; and
						(4)submit to the
				interagency committee under section 2(b) of the National Water Research and
				Development Initiative Act of 2009 a single, coordinated, annual report that
				identifies future water research
				needs.
						.
				(b)Types of
			 research and developmentSection 108 of such Act (42 U.S.C. 10307)
			 is amended—
				(1)in paragraph (9),
			 by striking and after the semicolon;
				(2)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(11)Technical research on prevention and
				removal of contaminants of emerging concern, including endocrine disrupting
				compounds, pharmaceuticals, and personal care products, in water
				resources.
						.
				10.Pilot
			 programThe Administrator of
			 the Environmental Protection Agency shall establish a national pilot program
			 exploring the use of energy audits of water related infrastructure to identify
			 energy and water saving opportunities. As part of the program, each
			 participating entity shall receive an Energy Star Benchmarking energy
			 performance score to provide an initial screening of that entity, as well as an
			 ongoing tracking measure to compare their energy performance against similar
			 entities nationwide.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration for coordination and outreach activities conducted under this
			 Act through the Office established in section 2(b)(4)—
			(1)$2,000,000 for
			 fiscal year 2010;
			(2)$2,000,000 for
			 fiscal year 2011;
			(3)$2,000,000 for
			 fiscal year 2012;
			(4)$2,000,000 for fiscal year 2013; and
			(5)$2,000,000 for
			 fiscal year 2014.
			12.StudyNot later than 90 days after the date of
			 enactment of this Act, the Secretary of the Interior shall enter into an
			 arrangement with the National Academy of Sciences for a study on the impact of
			 changes in snow pack, including snow pack from the Sierra Nevada, on water
			 resources and its relation to water supply, including the Sacramento-San
			 Joaquin Delta.
		13.Reports to
			 Congress
			(a)Report on
			 barriersNot later than 90 days after the date of enactment of
			 this Act, the President shall submit to Congress a report that—
				(1)identifies from
			 each agency on the interagency committee established under section 2(b) the
			 statutory or regulatory barriers—
					(A)that prevent the
			 use of technology, technique, data collection method, or model considered under
			 this Act; and
					(B)that, due to such
			 barrier to using such technology, technique, method, or model, contribute to
			 the loss of jobs in rural or agricultural economies dependent on the greater
			 availability of water resources in the United States;
					(2)identifies the
			 long-term consequences on job losses of such barriers that continue to be in
			 effect; and
				(3)recommends steps
			 to remove such barriers.
				(b)Report on
			 impactsNot later than 90 days after the date of enactment of
			 this Act, the President shall submit to Congress a report that—
				(1)identifies the
			 economic impacts of water diversions for water supply, conservation for fish
			 species (including the Delta smelt), and water quality impairment in the San
			 Joaquin Valley of California; and
				(2)recommends steps
			 to mitigate such economic impacts to preserve the water-dependent rural
			 economy.
				
	
		
			Passed the House of
			 Representatives April 23, 2009.
			Lorraine C. Miller,
			Clerk
		
	
